IN THE

 SUPREME COURT OF THE STATE OF ARIZONA
                        ____________________________________________




                            STATE OF ARIZONA,
                                Appellee,

                                            v.

                         RICHARD ALLEN REED,
                              Appellant.

                       ______________________________________________


                           No. CR-19-0059-PR
                          Filed January 24, 2020
                       ______________________________________________


          Appeal from the Superior Court in Maricopa County
                The Honorable Danielle J. Viola, Judge
                       No. CR2015-117844-001
                          _________________

             Opinion of the Court of Appeals, Division One
                       246 Ariz. 138 (App. 2019)
                   VACATED AND REMANDED

                             _________________

COUNSEL:

Mark Brnovich, Arizona Attorney General, O.H. Skinner, Solicitor General,
Joseph T. Maziarz, Chief Counsel, Jillian B. Francis (argued), Assistant
Attorney General, Phoenix, Attorneys for State of Arizona

James J. Haas, Maricopa County Public Defender, Nicholas Podsiadlik
(argued), Deputy Public Defender, Phoenix, Attorneys for Richard Allen
Reed

Colleen Clase, Phoenix, Attorney for Amicus Curiae Arizona Voice for
Crime Victims
                               STATE V. REED
                            Opinion of the Court



Carol Lamoureux (argued), Law Office of Hernandez & Hamilton, PC,
Tucson, Attorneys for Amicus Curiae Arizona Attorneys for Criminal
Justice
                       ____________________

VICE CHIEF JUSTICE TIMMER authored the Opinion of the Court, in
which CHIEF JUSTICE BRUTINEL, JUSTICES BOLICK, GOULD, and
LOPEZ joined. *

                           ____________________

VICE CHIEF JUSTICE TIMMER, Opinion of the Court:

¶1            Richard Allen Reed died pending his appeal from a criminal
restitution order. The court of appeals dismissed the appeal pursuant to
A.R.S. § 13-106(A), leaving the restitution order intact and enforceable
against Reed’s estate pursuant to § 13-106(B).

¶2             We here decide whether the legislature possessed authority
to enact § 13-106, and, if so, whether § 13-106(A) nevertheless violates our
state constitution by divesting defendants of their right to appeal. See Ariz.
Const. art. 2, § 24. We conclude that the legislature lacked authority to
require the court to dismiss a pending appeal upon a convicted defendant’s
death (§ 13-106(A)), but possessed authority to prohibit abatement of that
defendant’s conviction and sentence (§ 13-106(B)). We vacate the court of
appeals’ opinion dismissing Reed’s appeal and remand to that court for
further proceedings.
                              BACKGROUND


¶3            The trial court convicted Reed of one count of voyeurism, see
A.R.S. § 13-1424, and the court of appeals affirmed. State v. Reed, 1 CA-CR
16-0269, 2017 WL 1325647, at *1 ¶ 1 (Ariz. App. Apr. 11, 2017) (mem.
decision) (“Reed I”). Thereafter, the court ordered Reed to pay $17,949.50
as restitution to the victim, all but $40 of which consisted of the victim’s
attorney fees. Reed again appealed, challenging the restitution amount. See
A.R.S. § 13-4033(A)(3) (authorizing an appeal from a restitution order).


*
          Justice James P. Beene and Justice William G. Montgomery have
recused themselves from this matter.


                                      2
                                STATE V. REED
                             Opinion of the Court


¶4            After the parties had fully briefed the appeal but pending a
decision, Reed died. Reed’s wife, who serves as personal representative for
his estate, moved to intervene or substitute as a party in the appeal. She
claimed an interest in challenging the restitution order because it had been
recorded as liens against her home and vehicle, both of which she had
shared with Reed as community property. The court of appeals denied the
motion because the wife did not cite any authority permitting intervention
or substitution in a criminal case. State v. Reed, 246 Ariz. 138, 140 ¶ 4 n.2
(App. 2019) (“Reed II”).

¶5            Over Reed’s counsel’s objection, the court of appeals
dismissed the appeal pursuant to § 13-106(A). Id. ¶ 1. We accepted review
of Reed’s petition because it involves the division of authority between this
Court and the legislature, an issue of statewide importance. 2

                                DISCUSSION

              I. Legislative authority to enact § 13-106

¶6             Arizona courts have traditionally applied the common law
doctrine of abatement ab initio to discontinue an appeal and set aside a
defendant’s conviction and sentence when the defendant dies pending
appeal of the conviction and sentence. See State v. Glassel, 233 Ariz. 353, 353
¶ 1 (2013); State v. Griffin, 121 Ariz. 538, 539 (1979); see also Commonwealth v.
Hernandez, 118 N.E.3d 107, 116 (Mass. 2019) (noting a plurality of state
courts and the federal courts follow the abatement ab initio doctrine,
although adherence is waning in state courts). We have held that
abatement is justified because the defendant’s death satisfies the state’s
interest in protecting society, the defendant can no longer be punished, and
collecting fines and restitution and forfeiting property only serves to punish
innocent third parties. Griffin, 121 Ariz. at 539. After a defendant’s
conviction and sentence have been affirmed, however, they do not abate if
the defendant dies pending other actions, such as discretionary appeals and
post-conviction relief proceedings. See Dove v. United States, 423 U.S. 325
(1976); Glassel, 233 Ariz. at 355 ¶ 11. In those circumstances, the pending
matter is dismissed as moot. See Dove, 423 U.S. at 325.


2 Although Reed has died, for ease of reference we refer to “Reed” rather
than his counsel throughout this Opinion as the person making arguments
to this Court.


                                       3
                               STATE V. REED
                            Opinion of the Court


¶7             Our courts, however, have not decided whether a restitution
order abates if, after the conviction and sentence have been affirmed, a
defendant dies pending a separate appeal from the restitution order.
(Whether Reed’s conviction and sentence should be abated is not at issue
because they were affirmed in Reed I before his death.) Although the court
of appeals concluded in Matter of Estate of Vigliotto, 178 Ariz. 67, 69–70 (App.
1993), that a restitution order survives a defendant’s death, that restitution
order was not then pending appeal.

¶8           In 2014, the legislature enacted § 13-106, eliminating the
abatement ab initio doctrine but requiring the court to dismiss a pending
appeal or post-conviction relief proceeding upon a convicted defendant’s
death:

       A. On a convicted defendant’s death, the court shall dismiss
       any pending appeal or postconviction proceeding.

       B. A convicted defendant’s death does not abate the
       defendant’s    criminal   conviction     or    sentence  of
       imprisonment or any restitution, fine or assessment imposed
       by the sentencing court.

Section 13-106 is consistent with the courts’ disposition of post-conviction
relief proceedings when a convicted defendant dies pending resolution. See
Glassel, 233 Ariz. at 355 ¶ 11. But the statute irreconcilably conflicts with
our courts’ adherence to the abatement ab initio doctrine when a convicted
defendant dies pending appeal of the conviction and sentence. See Griffin,
121 Ariz. at 539.

¶9            Reed argues the legislature infringed upon this Court’s
appellate jurisdiction and usurped its constitutionally granted rulemaking
authority by enacting § 13-106, thereby violating separation-of-powers
principles and rendering the provision unconstitutional. See Ariz. Const.
art. 3 (providing that except as provided in the constitution, the three
departments of government “shall be separate and distinct, and no one of
such departments shall exercise the powers properly belonging to either of
the others”); State ex rel. Napolitano v. Brown, 194 Ariz. 340, 342 ¶ 6 (1999)
(“[U]nder the traditional separation of powers doctrine, the legislature
lacks authority to enact a statute if it conflicts with or tends to engulf this
court’s constitutionally vested rulemaking authority.” (citation omitted)
(internal quotation marks omitted)).


                                       4
                                 STATE V. REED
                              Opinion of the Court



¶10            The Arizona Constitution vests this Court with appellate
jurisdiction and grants it “[p]ower to make rules relative to all procedural
matters in any court.” Ariz. Const. art. 6, § 5(3), (5). The legislature
possesses authority to enact substantive laws, see State v. Hansen, 215 Ariz.
287, 289 ¶¶ 9–10 (2007), but may also enact “procedural laws to define,
implement, preserve and protect the rights guaranteed to victims” by the
Victim’s Bill of Rights, Ariz. Const. art. 2, § 2.1 (“VBR”). VBR § 2.1(D). Also,
we will recognize “reasonable and workable” procedural laws if they
supplement rather than conflict with court procedures. See Seisinger v.
Siebel, 220 Ariz. 85, 89 ¶ 8 (2009) (citation omitted); see also State v. Forde, 233
Ariz. 543, 576 ¶ 146 (2014) (acknowledging that court procedures emanate
from court rules and caselaw). In the event of a conflict, the court procedure
prevails. See Seisinger, 220 Ariz. at 89 ¶ 8.

¶11            As previously mentioned, § 13-106 is consistent with the
courts’ disposition of post-conviction relief proceedings pending at the time
a convicted defendant dies. See Glassel, 233 Ariz. at 355 ¶ 11. Thus, even if
the statute is procedural and not authorized by the VBR, it remains valid to
the extent it concerns post-conviction relief proceedings. See Seisinger, 220
Ariz. at 89 ¶ 8. But because § 13-106 is inconsistent with how courts process
appeals upon a convicted defendant’s death, we must decide whether the
legislature possessed authority to enact § 13-106 as it concerns appeals.
Resolution of this issue depends on whether the provision is a procedural
or substantive law and, if the former, whether the legislature was
nevertheless authorized to enact it under the VBR.

¶12            We review Reed’s challenge to § 13-106 de novo as an issue of
law, see State v. Acuna Valenzuela, 245 Ariz. 197, 211 ¶ 34 (2018), and start
with the strong presumption the statute is constitutional, see State v. Tocco,
156 Ariz. 116, 119 (1988). Reed bears the burden of showing that the
legislature infringed this Court’s rulemaking authority by enacting § 13-
106. See State v. Casey, 205 Ariz. 359, 362 ¶ 11 (2003).

               A. Substantive law vs. procedural rule

¶13          “[T]he precise dividing line between substance and
procedure has proven elusive.” Seisinger, 220 Ariz. at 92 ¶ 29 (citation
omitted) (internal quotation marks omitted). We draw that line by
applying these definitions:



                                         5
                                STATE V. REED
                             Opinion of the Court


              Uniformly, the substantive law is that part of
              the law which creates, defines and regulates
              rights; whereas the adjective, remedial or
              procedural law is that which prescribes the
              method of enforcing the right or obtaining
              redress for its invasion. It is often said the
              adjective law pertains to and prescribes the
              practice, method, procedure or legal machinery
              by which the substantive law is enforced or
              made effective.

State v. Birmingham, 96 Ariz. 109, 110 (1964); see also Seisinger, 220 Ariz. at 92
¶ 29. In doing so, we recognize that both substantive and procedural rights
can be “important” or “substantial,” see Heat Pump Equip. Co. v. Glen Alden
Corp., 93 Ariz. 361, 364 (1963), and look to “the true function of the statute”
at issue rather than relying on labels, see Seisinger, 220 Ariz. at 93 ¶ 31.

¶14           Section 13-106(A) implicates an accused’s constitutional right
“to appeal in all cases.” See Ariz. Const. art. 2, § 24. A convicted defendant’s
right to appeal is substantive, but “the manner in which the right may be
exercised is subject to control through the use of procedural rules.”
Birmingham, 96 Ariz. at 110; see also Heat Pump Equip. Co., 93 Ariz. at 364
(describing “procedure” as “the judicial process for enforcing rights and
duties recognized by substantive law and for justly administering remedy
and redress for disregard or infraction of them” (citation omitted)).

¶15             The State argues § 13-106(A) is substantive because it does not
“enforce” the constitutional right to appeal but instead reflects a legislative
choice that “a deceased defendant is [not] ‘entitled’ to a right to appeal in
the first instance.” We disagree. Section 13-106(A) does not define who is
entitled to exercise the right to appeal; it presupposes its exercise by a
convicted defendant who subsequently dies. Regardless, the constitution
defines who is entitled to appeal—“the accused”—and the legislature lacks
authority to redefine who may exercise this right. See Ariz. Const. art. 2, §
24; Seisinger, 220 Ariz. at 92 ¶ 26 (“The legislature has plenary power to deal
with any topic unless otherwise restrained by the Constitution.”).

¶16           Functionally, § 13-106(A) directs how a court must process a
pending appeal upon the occurrence of an event—here, a convicted
defendant’s death. The court’s disposition of the appeal, whether a merits
decision or a dismissal, is the last cog in the “legal machinery” enforcing


                                        6
                                STATE V. REED
                             Opinion of the Court


the substantive right to appeal. See Birmingham, 96 Ariz. at 110; see also
Wilson v. Ellis, 176 Ariz. 121, 123–24 (1993) (stating that the right to appeal
triggers appellate review and “some form of appellate relief”). Neither the
substance of the disposition nor the rules that govern it diminish or
augment the substantive right to appellate review. See Ariz. R. Crim. P.
31.19(c)–(d) (setting forth disposition alternatives); State v. Superior Court,
154 Ariz. 574, 576 (1987) (stating that court-made procedural rules “may not
diminish or augment substantive rights” (quoting Birmingham, 95 Ariz. at
316)). The disposition of an appeal is a matter of court procedure, and the
legislature has no authority to direct the courts in how they adjudicate
appeals. See Ariz. Podiatry Ass’n v. Dir. of Ins., 101 Ariz. 544, 548 (1966) (“If
a right of appeal is granted, then the ultimate right to determine the appeal
rests in the supreme court by virtue of Article 6, § 5, and the procedure by
which an appeal is perfected shall be provided by the supreme court.”).

¶17            Even assuming the legislature can regulate the constitutional
right to appeal by terminating that right upon a convicted defendant’s
death, § 13-106(A)’s directive to dismiss a pending appeal remains a matter
of procedure. Termination of the right would not itself constitute a
disposition of the pending appeal; the court would still be required to
process the appeal, and, as explained, the legislature lacks authority to
direct that process. And because our courts are not constrained to decide
only appeals with active controversies, the court is not required to dismiss
an appeal even if mooted by events like an appellant’s death. See In re Leon
G., 204 Ariz. 15, 17 ¶ 2 n.1 (2002) (“Generally, this court will not examine
waived or moot questions” but will do so “for issues that are of great public
importance or likely to reoccur”); State v. Superior Court, 86 Ariz. 231, 234
(1959) (“When the problem which has, due to supervening events, become
moot is one of considerable public importance or the principle involved
therein is a continuing one, the court may, in its discretion, decide the issues
of law involved.”); Corbin v. Rodgers, 53 Ariz. 35, 39 (1938) (to same effect).
Consequently, § 13-106(A) is a procedural rule and violates Ariz. Const. art.
3 (separation of powers) unless VBR § 2.1(D) authorized its enactment.

¶18          We reach a different conclusion concerning § 13-106(B).
Whether a conviction, sentence, restitution order, or fine should stand or
abate when a convicted defendant dies pending appeal is a policy matter
affecting competing interests and rights held by victims, the state, the
defendant’s family, and society. The legislature’s abolition of the
abatement ab initio doctrine regulates the primacy of those interests and
rights, making § 13-106(B) a substantive law. See Birmingham, 96 Ariz. at


                                       7
                               STATE V. REED
                            Opinion of the Court


110; see also People v. Robinson, 719 N.E.2d 662, 664 (Ill. 1999) (acknowledging
that general assembly could abolish abatement ab initio doctrine); Bevel v.
Commonwealth, 717 S.E.2d 789, 795 (Va. 2011) (leaving decision whether to
adopt abatement ab initio doctrine and any exceptions to the legislature as
a matter of policy).

¶19            In sum, the part of § 13-106(A) addressing post-conviction
relief proceedings is valid because it is consistent with court procedures.
See supra ¶ 11. But § 13-106(A) violates Ariz. Const. art. 3 (separation of
powers) as it concerns appeals and is therefore ineffective unless authorized
by VBR § 2.1(D). Conversely, § 13-106(B) is a substantive law that was
within the legislature’s authority to enact.

              B. Authority to enact § 13-106(A) under VBR § 2.1(D)

¶20            The legislature’s rulemaking authority under the VBR is
restricted. It “extends only so far as necessary to protect rights created by
the VBR” that are “unique and peculiar to crime victims.” Brown, 194 Ariz.
at 343 ¶¶ 11–12 (citation omitted); see also Champlin v. Sargeant, 192 Ariz.
371, 373 n.2 (1998) (stating that the VBR “did not transfer to the legislature
the power to enact all procedural and evidentiary rules in criminal cases”);
Slayton v. Shumway, 166 Ariz. 87, 92 (1990) (adopting VBR proponents’ view
that legislative rulemaking authority extends only so far as necessary to
protect victims’ VBR-granted rights and does not otherwise infringe the
Court’s constitutionally granted rulemaking authority).

¶21          We have previously identified VBR § 2.1(A)(1)–(9) as creating
rights “unique and peculiar” to victims:

       Section 2.1. (A) To preserve and protect victims’ rights to
       justice and due process, a victim of crime has a right:

       1. To be treated with fairness, respect, and dignity, and to be
       free from intimidation, harassment, or abuse, throughout the
       criminal justice process.

       2. To be informed, upon request, when the accused or
       convicted person is released from custody or has escaped.




                                       8
                               STATE V. REED
                            Opinion of the Court


       3. To be present at and, upon request, to be informed of all
       criminal proceedings where the defendant has the right to be
       present.

       4. To be heard at any proceeding involving a post-arrest
       release decision, a negotiated plea, and sentencing.

       5. To refuse an interview, deposition, or other discovery
       request by the defendant, the defendant’s attorney, or other
       person acting on behalf of the defendant.

       6. To confer with the prosecution, after the crime against the
       victim has been charged, before trial or before any disposition
       of the case and to be informed of the disposition.

       7. To read pre-sentence reports relating to the crime against
       the victim when they are available to the defendant.

       8. To receive prompt restitution from the person or persons
       convicted of the criminal conduct that caused the victim’s loss
       or injury.

       9. To be heard at any proceeding when any post-conviction
       release from confinement is being considered.

See Brown, 194 Ariz. at 343 ¶ 12. We add subsection (A)(12), the right “[t]o
be informed of victims’ constitutional rights,” to that list. Thus, the
legislature exercised its VBR-granted rulemaking authority here if § 13-
106(A) “define[s], implement[s], preserve[s], [or] protect[s]” specific rights
unique and peculiar to crime victims, as created by VBR § 2.1(A)(1)–(9) or
(12). See VBR § 2.1(D); see also Hansen, 21 Ariz. at 290 ¶ 12; Brown, 194 Ariz.
at 343 ¶ 11.

¶22           The court of appeals concluded that VBR § 2.1(D) authorized
the legislature to enact § 13-106(A). Reed II, 246 Ariz. at 144 ¶ 22. The court
relied on this Court’s decision in Hansen, which held that the legislature
validly exercised VBR rulemaking authority by enacting A.R.S. § 13-804(D)
to preclude stays of restitution payments pending appeal. Id. ¶ 21 (citing
Hansen, 215 Ariz. at 289 ¶ 8). The Hansen Court, in turn, relied on Brown,
which concluded the legislature lacked VBR rulemaking authority to
impose statutory time limits for filing post-conviction relief petitions.


                                      9
                              STATE V. REED
                           Opinion of the Court


Hansen, 215 Ariz. at 290 ¶ 13 (citing Brown, 194 Ariz. at 341 ¶¶ 1–2). In
upholding § 13-804(D), Hansen applied three considerations culled from
Brown: (1) “[m]ost importantly,” whether the statute “affects rights unique
and specific to victims” as enumerated in the VBR; (2) whether the
legislature intended to exercise its VBR rulemaking authority; and
(3) whether the statute actually furthers VBR-created rights that are unique
and peculiar to victims. See id. at 290–91 ¶¶ 13–16. The court of appeals
here summarily applied these considerations to uphold § 13-106(A) as
within the legislature’s VBR-granted rulemaking authority. Reed II, 246
Ariz. at 144 ¶ 22.

¶23            Applying the Brown/Hansen considerations, we conclude that
VBR § 2.1(D) does not authorize enactment of § 13-106(A). First, and most
importantly, § 13-106(A) does not affect rights “unique and specific” to
victims. The State argues that § 13-106(A) affects victims’ rights “to a
speedy trial or disposition and prompt and final conclusion of the case after
conviction and sentence,” as established by VBR § 2.1(A)(10). As we
explained in Brown, however, because this right “neither creates a right nor
defines a right peculiar and unique to victims,” § 2.1(A)(10) “cannot serve
as a source of authority for the legislature to usurp this court’s rulemaking
authority.” Brown, 194 Ariz. at 343–44 ¶¶ 12–13; see also id. ¶ 12 (“[T]he
judicial system as a whole is vitally interested in advancing the goal of
prompt, fair resolution of all actions, including criminal cases, for the
benefit of all participants as well as victims.”).

¶24           We also disagree with the State that § 13-106(A) preserves and
protects victims’ rights as guaranteed by VBR §§ 2.1(A)(1) & (8). Subsection
(A)(1)’s requirement that victims “be treated with fairness, respect, and
dignity, and . . . be free from intimidation, harassment, or abuse,
throughout the criminal justice process” concerns treatment of victims in
the criminal justice process; it does not create rights to any particular
disposition. Subsection (A)(8)’s declaration that victims must “receive
prompt restitution from the person or persons convicted of the criminal
conduct that caused the victim’s loss or injury” is unique and peculiar to
victims. See Hansen, 215 Ariz. at 290 ¶ 14; Brown, 194 Ariz. at 343 ¶ 12. But
this right contemplates the entry of a restitution order that is subject to
appellate scrutiny, which may result in reversal or modification of the
order. Because subsection (A)(8) does not guarantee victims any particular
appellate disposition, § 13-106(A)’s required disposition does not affect a
victim’s right to payment of prompt restitution.



                                     10
                               STATE V. REED
                            Opinion of the Court


¶25           Second, we are not persuaded that the legislature intended to
exercise its VBR-granted rulemaking authority by enacting § 13-106(A).
The legislature nowhere stated it was exercising its authority under VBR
§ 2.1(D) to enact any part of § 13-106. And such an intent is not implied by
the text of § 13-106(A), as it requires dismissal of any pending criminal
appeal upon a convicted defendant’s death, not just dismissal of an appeal
involving a crime perpetrated against a victim. The only explicit mention
of victims in the legislative history came from the state solicitor general’s
testimony during a committee hearing that abatement nullifies victims’
rights to finality under VBR § 2.1(A)(10). Also, bill summaries for the
measure cited Griffin and Glassel in explaining the abatement doctrine.
Because Glassel “noted concerns by amicus curiae filed on behalf of
victims,” the court of appeals deduced that the legislature intended to
exercise VBR-granted rulemaking authority. See Reed II, 246 Ariz. at 144
¶ 22. But even assuming the solicitor general’s comments and the Glassel
citation suggest the legislature intended to exercise VBR-granted
rulemaking authority to eliminate abatement (subsection (B)), they do not
similarly support a conclusion the legislature intended to exercise that
authority to require dismissal of appeals upon a convicted defendant’s
death (subsection (A)).

¶26            Third, § 13-106(A) does not further any VBR-created rights
that are unique and peculiar to victims. Just as § 13-106(A) does not affect
such rights, see supra ¶¶ 23–24, neither does it further them. Notably, if the
court decides the merits of an appeal after the convicted defendant’s death,
the victim would be in the same position she would have been had the
defendant lived.

¶27           In sum, VBR § 2.1(D) did not authorize the legislature to enact
§ 13-106(A) because that provision does not “define, implement, preserve
[or] protect” VBR-created rights that are unique and peculiar to victims. In
light of our conclusion, we need not address Reed’s alternate arguments
concerning the validity of § 13-106(A).

              II. Disposition

¶28          Our prior application of the abatement ab initio doctrine
abated the conviction, sentence (including any restitution order and fines),
and appeal. Because § 13-106(B) precludes abatement of the conviction and
sentence, we must determine anew how to process an appeal when a
convicted defendant dies pending disposition. Our options are dismissing


                                     11
                                STATE V. REED
                             Opinion of the Court


the appeal as moot, deciding it on the merits, or implementing some
variation of both approaches. See State v. Carlin, 249 P.3d 752, 759–61
(Alaska 2011) (outlining different options); Hernandez, 118 N.E.3d at 113–16
(same); State v. Burrell, 837 N.W.2d 459, 463–67 (Minn. 2013) (same).

¶29            Decisions from the supreme courts in Kansas and Alaska
provide some guidance. In State v. Hollister, 329 P.3d 1220 (Kan. 2014), the
defendant was convicted of capital murder and died pending his direct
appeal. Id. at 1222. His counsel nevertheless urged the court to decide the
appeal, pointing out that Kansas courts do not abate appeals due to death.
Id. at 1225; see also id. (“In Kansas the death of a defendant does not abate
his direct appeal as it is in the interest of the public that the issues raised on
appeal be adjudicated upon the merits.” (citation omitted)). The court held,
however, that “this nonabatement rule does not require us to consider all
issues in an appeal.” Id. at 1222. It directed appellate courts to address only
issues that “(1) [are] of statewide interest and of the nature that public
policy demands a decision, such as those issues that would exonerate the
defendant; (2) remain[] a real controversy; or (3) [are] capable of repetition.”
Id. at 1227. The court reasoned that this approach would align with its
treatment of issues rendered moot for reasons other than death. Id. at 1226.
It then found that only the defendant’s challenge to the sufficiency of
evidence supporting the conviction satisfied this test, decided that issue,
and dismissed the remaining issues as moot. Id. at 1227–29.

¶30           In Carlin, the Alaska Supreme Court overruled a prior case
that had adopted the abatement ab initio doctrine. 249 P.3d at 754. The court
held that when a convicted defendant dies pending direct appeal or after
the supreme court has granted a petition for hearing, the conviction will
stand and the proceeding will be dismissed, unless the defendant’s
personal representative substitutes in the matter. Id. at 754, 766. The court
chose this “middle path” to accommodate victims’ rights and a defendant’s
right to appeal. Id. at 762. The court did not view criminal appeals as
necessarily mooted upon a defendant’s death. It concluded that such
appeals may remain a “present, live controversy,” particularly if restitution,
with its consequences for the defendant’s estate, is at issue. Id. at 764. The
court also noted that both the victim and the community remain interested
in condemning the true offender. Id.; see also id. (quoting State v. McDonald,
424 N.W.2d 411, 415 (Wis. 1988) (Heffernan, C.J., concurring) (“[The
defendant] did not take the potential errors of our justice system into the
grave with him . . . . [T]hese errors remain behind to worry society at large,
because such important collateral matters as inheritance, insurance benefit


                                       12
                               STATE V. REED
                            Opinion of the Court


distribution, and distribution of various property may wind up being
conclusively determined without benefit of a review for error in the
potentially controlling criminal action.”)).

¶31          We take elements from both Hollister and Carlin to decide how
to process a pending appeal of a restitution order upon a convicted
defendant’s death:

               (1) A court should only decide issues that (a) are of statewide
interest, (b) remain a controversy, or (c) are capable of repetition so that
court guidance would assist parties and the courts in future cases. See
Hollister, 329 P.3d at 1227.

              (2) The court may permit a deceased defendant’s estate or
other interested party to intervene in the appeal. See Ariz. R. Crim. P.
31.19(b) (“An appellate court may issue any order during the course of an
appeal that it deems necessary or appropriate to facilitate or expedite the
appeal’s consideration.”).

              (3) A court must dismiss an appeal if the defendant dies
before the matter has been briefed, his counsel does not submit briefing,
and neither the defendant’s estate nor an interested party moves to
intervene in the appeal.

¶32           This approach respects both victims’ rights and interests held
by society and the defendant’s family and estate. Notably, excepting
dismissal of the appeal, a victim is in the same position as if the defendant
had lived until a decision in his appeal. Because different considerations
exist when a defendant dies pending appeal of a conviction and sentence,
which have not been addressed in this case, we leave for another case how
such appeals should be processed.

¶33           Turning to this case, the only issue on appeal is whether the
restitution amount is correct. This remains a controversy with a real-world
impact on Reed’s wife, who must pay the restitution amount to remove the
liens from her home and vehicle. The appeal has been briefed, and only a
decision remains to be made. The victim’s rights would not be infringed by
a decision on the merits, as she never possessed a right to avoid such a
decision. The court of appeals should decide the merits of the appeal.




                                     13
                            STATE V. REED
                         Opinion of the Court




                           CONCLUSION

¶34           We vacate the court of appeals’ opinion and remand for a
decision on the merits.




                                 14